Citation Nr: 0412160	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-11 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for postoperative scar 
from a pilonidal cystectomy, currently rated 10 percent 
disabling. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas that denied an increased rating for his service-
connected residual pilonidal cyst scarring.



FINDINGS OF FACT

Residuals of pilonidal sinus surgery consist primarily of 
discomfort or pain at the scar site, and a well-healed 10-cm. 
scar with no impairment of the buttocks or rectum.

CONCLUSION OF LAW

The criteria for an rating greater than 10 percent for 
residuals of pilonidal sinus surgery are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.20, 
4.118, Diagnostic Codes 7804, 7805 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the statement of the 
case informed the veteran of the types of evidence needed to 
substantiate his claim.  In the March 2003 statement of the 
case the RO asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information the 
VA would obtain.  Therefore, the Board finds that the VA's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003).

With regard to the content of the January 2002 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the March 2003 statement of the case, the RO informed him 
that the VA must make reasonable efforts to help him get 
evidence necessary to support his claim.  He was told that 
the VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that these 
records were received by the VA.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was not 
specifically asked provide any evidence in the claimant's 
possession that pertains to the claim.  But in the 
circumstances of this claim and after questioning by the 
undersigned at the recent travel Board hearing, the Board 
finds that there is no allegation or likelihood that there is 
any such pertinent evidence.  In this regard, and in any 
event, a recent opinion by the General Counsel's Office, it 
was determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAOPGCPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the statement of the case 
was sent to the veteran after the RO's decisions that are the 
basis for this appeal.  As noted in Pelegrini, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after the VA receives a complete 
or substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  In this case, however, the RO 
decision that is the basis of this appeal had already been 
made long before the VCAA was enacted.  As there could be no 
useful purpose for providing another section 5103(a) notice 
under the circumstances of this case -- that is, at a time so 
far removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The veteran 
has not identified any such evidence at his testimony at the 
recent hearing before the undersigned.  There is no basis for 
speculating that additional unobtained evidence exists that 
would be relevant to the claim being decided herein.  The 
Board finds that the evidence, discussed infra which includes 
his testimony and the recent VA examination to determined the 
nature and extent of his service-connected residuals of 
pilonidal cyst surgery, warrants the conclusion that a remand 
for additional examination is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of the VA in its duty to 
assist or notify, and that any such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

The veteran underwent a number of surgeries for pilonidal 
disease in service.  Service connection for healed tender 
scar of pilonidal disease with pruritis, rated 10 percent, 
was granted by the RO in 1948.  The veteran currently 
contends that this rating does not reflect the severity of 
this disability, and that increased compensation should be 
assigned.  After a review of the evidence, however, the Board 
finds that his contentions are not supported by the record, 
and that his claim fails.

The severity of pilonidal sinus surgery residuals is 
ascertained, for VA rating purposes, by the application, by 
analogy, of diagnostic criteria that pertain to the 
evaluation of scars and scarring.  See 38 C.F.R. § 4.118; see 
also 38 C.F.R. § 4.20 (2003).  Under these criteria, the 10 
percent rating currently in effect contemplates superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  This is the maximum rating that 
can be assigned under these diagnostic criteria.  A rating 
greater than 10 percent, however, can be awarded based on the 
limitation of function of the body part affected, with 
application of the diagnostic criteria pertinent to that 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).  (The Board notes that the criteria for rating scars 
were recently revised; however, changes with regard to the 
diagnostic criteria that are pertinent to this discussion 
were not substantive in nature, and need not be addressed 
further.)

The report of the most recent examination of the veteran, 
which was conducted by VA for compensation and pension 
purposes in July 2002, indicates that since the last of 6 
operations in service, his pilonidal cyst was successfully 
removed.  Since then he has had a constant slight nagging 
discomfort when sitting that caused him to shift his weight 
from side to side.  He denied severe pain.  There was a 10 cm 
vertical scar in the superior portion of the intergluteal 
area.  The scar was mobile and not particularly tender.  The 
adjacent soft tissue was normal in appearance, and there was 
no significant loss of underlying tissue.  At a November 2003 
travel Board hearing at the RO, the veteran testified that he 
had pain from pressure after sitting down anywhere from 8 to 
38 minutes and had to shift around to relieve the pressure.  
The veteran said that he had not had infection in the area 
since 1947.

As indicated above, the 10 percent rating currently in effect 
is the maximum rating that can be awarded under Diagnostic 
Code 7804, which pertains to painful scars, and that a rating 
greater than 10 percent would be appropriate only for a scar 
that affected the function of the body part in question.  In 
the case at hand, while the evidence shows that there is some 
degree of discomfort or pain with prolonged sitting, it is 
not shown that the function of any body part, such as the 
buttocks or rectum, is impaired in any manner.  See, e.g., 
Diagnostic Code 5317, which pertains to disability involving 
Muscle Group XVII, and requires a showing of at least 
moderate impairment for the award of a compensable rating.  
38 C.F.R. § 4.73, Diagnostic Code 5317 (2003).  The evidence 
also does not suggest that he has any pruritis in the 
affected area.  In the absence of any such impairment, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim and it must be denied.

ORDER

Entitlement to a disability evaluation in excess of 10 
percent for scar as a residual of the pilonidal cystectomy is 
denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



